Name: Commission Regulation (EEC) No 2393/90 of 14 August 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 8 . 90 Official Journal of the European Communities No L 222/5 COMMISSION REGULATION (EEC) No 2393/90 of 14 August 1990 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 (I) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 17 August 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26. (2) OJ No L 334, 18 . 11 . 1989, p. 21 . No L 222/6 Official Journal of the European Communities 17. 8 . 90 ANNEX Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07019051 07019059 New potatoes 31,50 1335 247,29 65,01 218,27 6355 24,24 47697 73,19 22,32 1.20 07020010 07020090 Tomatoes 54,40 2317 429,53 112,57 377,79 11065 41,95 82574 126,84 37,73 1.30 07031019ll Onions (other than sets) 11,15 475 88,09 23,08 77,47 2269 8,60 16934 26,01 7,73 1.40 07032000 Garlic 272,20 1 1 595 2149,13 563,23 1890,24 55364 209,92 413153 634,64 188,78 1.50 07039000 * 10 Leeks 26,19 1107 204,09 53,42 180,07 5121 20,01 39341 60,10 19,52 1.60 07041010 07041090 * 00 * 00 Cauliflowers 35,35 1508 278,81 71,89 244,80 6721 27,24 53623 81,08 25,69 1.70 07042000 Brussels sprouts 207,82 8812 1631,21 428,86 1 439,77 41 921 159,93 314617 482,80 147,23 1.80 07049010 White cabbages and red cabbages 43,46 1853 342,72 88,37 300,92 8262 33,48 65914 99,66 31,58 130 07049090 * 10 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 97,66 4160 768,74 202,04 678,28 19774 75,34 148000 227,73 67,96 1.100 07049090 * 92 * 98 Chinese cabbage 8,55 364 67,36 17,69 59,31 1734 6,59 12954 19,94 5,97 1.110 07051110 0705 1 1 90 Cabbage lettuce (head lettuce) 44,18 1871 346,39 90,98 306,20 8893 33,93 66796 102,46 31,51 1.120 07052900 * 10 Endives 42,02 1778 328,71 85,98 288,98 8292 32,08 63198 96,79 30,93 1.130 07061000 * 21 * 22 * 23 * 25 * 11 * 19 Carrots 26,60 1 128 208,84 54,90 184,33 5367 20,47 40280 61,81 18,85 1.140 07069090 Radishes 90,10 3814 704,37 184,56 621,90 18223 68,81 135687 207,48 66,06 1.150 07070011 07070019 Cucumbers 24,71 1052 195,13 51,13 171,62 5026 19,06 37513 57,62 17,14 1.160 07081010 07081090 Peas (Pisum sativum) 1*81,06 7713 1 429,60 374,66 1257,39 36828 139,64 274830 422,16 125,58 1.170 0708 2010 07082090 Beans (Vigna spp., Pha ­ seolus spp.) 88,96 3790 702,43 184,08 617,82 18095 68,61 135037 207,42 61,70 1.180 07089000 * 11 * 12 * 29 Broad beans 34,64 1464 269,51 70,99 238,22 6965 26,45 52014 79,82 25,64 1.190 07091000 Globe artichokes 72,65 3070 565,14 148,86 499,53 14605 55,46 109068 167,38 53,77 1.200 1.200,1 07092000 * 11 * 12 * 13 * 14 * 15 * 16 * 91 * 92 * 93 * 94 * 95 * 96 Asparagus :  green 578,03 24625 4563,85 1 196,06 4014,09 117570 445,78 877365 1347,71 400,90 1.200.2 07092000  other 209,60 8877 1 643,33 431,66 1 452,63 42189 160,97 316887 486,09 149,52 1.210 07093000 Aubergines (egg-plants) 62,81 2675 495,91 129,96 436,17 12775 48,43 95335 146,44 43,56 1.220 07094000 * 13 * 14 * 15 Ribbed celery (Apium graveolens, var. dulce) 30,83 1313 242,71 63,79 214,15 6243 23,78 46727 71,90 21,46 1.230 07095130 Chantarelles 543,99 23174 4295,04 1 125,62 3777,66 110646 419,53 825689 1 268,33 377,28 1.240 07096010 Sweet peppers 63,43 2702 500,87 131,26 440,54 12903 48,92 96290 147,91 43,99 17. 8 . 90 Official Journal of the European Communities No L 222/7 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Id Lit F1 £ 1.250 07099050 Fennel 39,04 1651 303,92 79,84 268,32 7790 29,79 58659 89,85 28,91 1.260 07099070 Courgettes 36,57 1549 286,74 75,32 253,46 7361 28,08 55293 84,81 26,09 1.270 07142010 ¢ oo Sweet potatoes, whole, fresh (intended for human consumption) 83,09 3573 661,63 170,19 578,78 15258 64,18 125219 192,08 58,69 2.10 08024000 * 10 Chestnuts (Castanea spp.), fresh 146,09 6222 1 151,44 295,70 1011,02 27507 112,36 221 703 333,97 108,51 2.20 08030010 ¢ 90 Bananas (other than plan ­ tains), fresh 37,10 1580 292,98 76,78 257,69 7547 28,61 56324 86,51 25,73 2.30 08043000 * 90 Pineapples, fresh 42,95 1829 339,14 88,87 298,28 8736 33,12 65197 100,14 29,79 2.40 08044010 08044090 * 10 * 10 Avocados, fresh 152,00 6475 1200,15 314,52 1 055,58 30917 117,22 230720 354,40 105,42 2.50 08045000 * 21 ¢ 91 Guavas and mangoes, fresh 133,40 5683 1053,28 276,03 926,40 27134 102,88 202486 311,03 92,52 2.60 Sweet oranges , fresh : \ \ 2.60.1 08051011 08051021 08051031 08051041  Sanguines and semi ­ sanguines 58,86 2487 457,87 120,61 404,72 11833 44,93 88366 135,61 43,56 2.60.2 08051015 08051025 08051035 08051045  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese , Shamoutis, Ovalis, Trovita and Hamlins 45,29 1929 357,58 93,71 314,51 9211 34,92 68 743 105,59 31,41 2.60.3 08051019 080510 29 08051039 08051049  Others 38,40 1635 303,19 79,46 266,67 7810 29,61 58287 89,53 26,63 2.70 Mandarins (including tangerines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : 2.70.1 08052010 ¢ 11 * 21 * 11 * 21  Clementines 76,06 3225 597,01 156,96 526,94 15343 58,53 115147 176,70 53,88 2.70.2 08052030  Monreales and Satsu ­ mas 54,45 2308 427,40 112,36 377,24 10984 41,90 82434 126,50 38,57 2.70.3 080520 50 * 12 * 13 * 22 * 23  Mandarins and Wil ­ kings 86,24 3672 679,07 178,33 597,91 17482 66,49 130591 201,02 60,28 2.70.4 08052070 * 11 ¢ 21 ¢ 11 ¢ 12 ¢ 13 * 14 ¢ 31 ' 32 * 33 * 34  Tangerines and others 60,97 2597 481,41 126,16 423,42 12401 47,02 92547 142,16 42,28 08052090 2.80 08053010 * 11 * 12 Lemons (Citrus limon, Citrus limonum), fresh 53,25 2268 420,45 110,19 369,80 10831 41,06 80 829 124,16 36,93 2.85 08053090 * 11 * 19 Limes (Citrus auranti ­ folia), fresh .49,18 2095 388,34 101,77 341,56 10004 37,93 74655 114,67 34,11 No L 222/8 Official Journal of the European Communities 17. 8 . 90 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.90 2.90.1 08054000 * 11 * 12 * 21 * 22 Grapefruit, fresh : ,  white 53,74 2289 424,36 111,21 373,24 10932 41,45 81581 125,31 37,27 2.90.2 08054000  pink 62,27 2652 491,66 128,85 432,44 12666 48,02 94519 145,19 43,18 2.100 08061011 08061015 08061019 Table grapes 107,47 4578 848,53 222,37 746,32 21 859 82,88 163124 250,57 74,53 2.110 08071010 \ Water-melons 24,34 1037 192,22 50,37 169,06 4951 18,77 36953 56,76 16,88 2.120 2.120.1 08071090 12 * 13 * 14 * 15 * 21 * 16 * 17 * 18 * 19 * 29 Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteni ­ ente, Piel de Sapo, Rochet, Tendral 42,06 1792 332,13 87,04 292,12 8556 32,44 63849 98,07 29,17 2.120.2 08071090  Other 70,39 2998 555,77 : 145,65 488,82 14317 54,28 106842 164,12 48,82 2.130 08081091 08081093 08081099 Apples 91,66 3905 723,73 189,67 636,55 18644 70,69 139132 213,72 63,57 2.140 08082031 08082033 0808 20 35 0808 2039 * 91 * 98 * 90 * 90 * 90 Pears (other than the Nashi variety (Pyrus Pyri ­ folia)) 61,68 2627 487,02 127,63 428,35 12546 47,57 93626 143,81 42,78 2.150 08091000 \ Apricots 52,78 2247 415,63 109,14 365,95 10700 40,69 79928 123,03 36,89 2.160 0809 2010 08092090 Cherries 134,92 5747 1 065,30 279,18 936,97 27443 104,05 204795 . 314,58 93,57 2.170 08093000 * 91 * 92 * 93 * 97 * 11 * 12 * 13 * 17 Peaches 25,14 1071 198,49 52,02 174,58 5113 19,38 38158 58,61 17,43 2.180 08093000 Nectarines 106,68 4544 839,70 220,69 740,89 21599 82,30 161661 248,75 74,24 2.190 08094011 08094019 Plums 74,18 3160 585,74 153,50 515,18 15089 57,21 112605 172,97 51,45 2.200 08101010 08101090 Strawberries 77,98 3302 611,40 160,60 540,45 15696 59,89 117898 180,85 55,63 2.205 2.210 2.220 2.230 08102010 08104030 08109010 08109080 * 31 * 32 * 41 * 42 * 10 Raspberries Fruit of the species Vacci ­ niurrt myrtillus Kiwi fruit (Actinidia chinensis Planeh.) Pomegranates 574,44 169,71 141,76 72,77 24307 7226 6039 3105 4493,31 1 336,26 1 119,32 573,24 1 175,29 350,92 293,34 148,25 3950,18 1 176,54 984,49 504,48 113358 34401 28 835 13979 438,60 130,84 109,33 55,95 863888 256973 215181 110349 1323,12 395,56 330,53 167,24 422,80 118,61 98,32 52,51 2.240 08109080 Khakis 153,23 6478 1200,12 314,59 1061,82 30836 117,45 231647 354,32 110,54 2.250 08109030 Lychees 182,80 7728 1431,64 375,27 1 266,66 36785 140,11 276334 422,68 131,86 " = The ninth digit is reserved for the Member States (statistical purposes).